                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,
                                                   :      Case No. 2:11-cv-1016

                                                          Chief Judge Edmund A. Sargus, Jr.
                                                          Magistrate Judge Michael R. Merz

This Order relates to Plaintiff James Hanna




                                SCHEDULING ORDER


       This capital § 1983 case is before the Court on Motion of Plaintiff James Hanna for leave

to file an amended individual supplemental complaint (ECF No. 2339). Plaintiff reports that he

has not sought consent from Defendants’ counsel under S. D. Ohio Civ. R. 7.3 because of

Defendants’ past opposition to such motions. Id. at PageID 114113.

       Hanna’s execution is set for December 11, 2019. Because of that fact, the Court has

ordered that he, along with Plaintiffs Kareem Jackson and Melvin Bonnell, file any motions for

preliminary injunction not later than September 1, 2019 (ECF No. 2275).

       To prevent the need for amended preliminary injunction motions, it is hereby ORDERED

that Defendants file any memorandum in opposition to the Motion to amend not later than August

19, 2019.

August 13, 2019.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge

                                               1
